Citation Nr: 1827090	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-41 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for facial scars.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1987 to January 1996, with additional service in the Reserves.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for the purpose of compensation.  Thus, the claim for service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is REFERRED to the Agency of Original Jurisdiction (AOJ) for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.


REMAND

The Board finds additional development is warranted prior to adjudication of the merits of these issues.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Dental Condition

The Veteran contends that she suffers from a dental condition that has resulted in the loss of teeth due to her military service.  

Under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  

Dental disabilities which may be awarded compensable disability ratings are now set forth under 38 C.F.R. 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2017). 

For claims for service connection for dental conditions, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a). 

In this case, service personnel and service dental records show the Veteran received routine annual exams and treatment for carious teeth.  However, a July 1994 treatment record shows the Veteran suffered periodontal bone loss, and an October 1994 treatment record also shows she had teeth removed.  

Following her separation from service, the Veteran's VA treatment records show she continued to have dental treatment.  Specifically, a July 2015 dental examination resulted in a diagnosis of periodontal disease and a request for an oral surgery resident to provide an appointment for a bone pathology for a bump on the Veteran's gums.  Thereafter, an October 2015 treatment record includes x-ray findings that show mixed radiodense/radiopaque lesion associated with roots of a tooth and radiodense lesions.

Based on the evidence above the Board finds that a remand is required so the Veteran may be scheduled for a VA examination to determine the underlying pathology of the noted bone loss and pump on the Veteran's gums.  The VA examiner must confirm all current dental conditions and state whether any of those disorders may be service connected as delineated in the applicable VA regulations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Sleep Apnea

The Veteran contends that she suffers from sleep apnea as a result of her military service.  

The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of sleep apnea.  However, her post-service VA treatment records do note that she currently suffers from, and is being treated for, sleep apnea and requires the use of a CPAP machine.  See April 2014 VA Treatment Record.  To date, however, the Veteran has not been provided a VA examination to determine the nature and etiology of this diagnosed disorder.  As such, the Veteran should be scheduled for a VA examination.  McClendon v. Nicholson, 20 Vet. App. 79 (2006)

Facial Scars

The Veteran contends that she has facial scars as a result of her military service and, specifically, following an assault from a fellow soldier who bit her on the nose.  

As an initial matter, the evidence is in conflict as to whether the Veteran has facial scars.  An April 2014 VA treatment record notes a previous record from May 2010 that indicated the Veteran had a scar on her face as a result of being bitten in service, but the treating physician did not provide a comment as to whether the scar was still present.  Thereafter, a May 2014 treatment record noted there were no scars on the Veteran's face, as did the May 2015 VA scars examinations pertaining to a claim for the Veteran's feet, which is not currently on appeal.  

Therefore, given this conflicting evidence, an examination is warranted to ascertain whether the Veteran currently has a scar on her face and, if so, whether it is attributable to her miliary service.  

Finally, any outstanding VA or private treatment records dated since February 2017 relevant to the Veteran's claims should also be requested.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records, from February 2017 to the present.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Please inform the Veteran that she may submit lay statements from individuals who have firsthand knowledge of the onset and etiology of her dental, sleep apnea, and scar on her face.  

3.  Schedule the Veteran for a VA dental examination to determine the nature and etiology of any currently diagnosed dental disorders.  A complete rationale for all opinions offered must be provided.  The examiner should specifically comment as to the following:

a) Identify all current dental disorders. 

b) State whether the Veteran's dental disorders, if any, are at least as likely as not (50 percent or greater probability) related to her active service as delineated in 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of her currently diagnosed sleep apnea.  A complete rationale for all opinions offered must be provided.  The examiner should specifically state whether the Veteran's sleep apnea is at least as likely as not (50 percent or greater probability) related to her active service.  

The examiner is also advised that the lack of in-service treatment or complaints is not persuasive evidence that the Veteran's sleep apnea is not due to her active service.  See Dalton, supra.  

5.  Schedule the Veteran for a VA examination pertaining to facial scars.  A complete rationale for all opinions offered must be provided.  The examiner is asked to specifically address the following:

a).  State whether the Veteran currently has any scars or disfigurement on her face.  Please specifically obtain and discuss the May 2010 treatment record that notes the existence of a scar on her nose.
   
b).  If so, the examiner must then determine whether those scars (if in existence) are least as likely as not (50 percent or greater probability) related to her active service.  

6.  The Veteran should be informed that failure to appear for these examinations, without good cause, may cause her claim to be denied.  See 38 C.F.R. § 3.655.  All efforts to schedule the examination should be documented in the file.

7.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE, CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012). 






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


